Exhibit 10.2
 
FORM OF LOCK-UP AGREEMENT
This LOCK-UP AGREEMENT, as may be amended, supplemented or modified from time to
time in accordance with the terms hereof, is made as of September 12, 2016 (this
"Agreement") by and between Venaxis, Inc., a Colorado corporation (the
"Company"), and the Investor executing this Agreement (the "Investor").
WHEREAS, as of the date hereof, the Company and the Investor have entered into
that certain Stock Purchase Agreement pursuant to which the Company acquired a
majority of the equity interests of BiOptix Diagnostics, Inc. ("BiOptix") (the
"Stock Purchase Agreement");
WHEREAS, in consideration for the acquisition of such equity interests of
BiOptix owned by the Investor, the Company has issued to the Investor shares of
the Company's common stock, no par value, as set forth in the Stock Purchase
Agreement (the "Shares") as a private placement transaction under Regulation D
(the "Transaction"); and
WHEREAS, as a condition and inducement to the Company entering into the
Transaction and incurring the obligations set forth therein, the Investor agrees
to be bound by the covenants contained in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

1. Definitions and Interpretation.

(a) Certain Definitions. As used in this Agreement, the following terms have the
meanings indicated:

"Affiliate" means any Person who is an "affiliate" as defined in Rule 12b-2
promulgated under the Exchange Act.
"Agreement" has the meaning set forth in the Preamble.
"Board of Directors" means the Board of Directors of the Company.
"Business Day" means a day other than a Saturday, Sunday or other day on which
banks located in Denver, Colorado are authorized or required by law to close.
"Closing Date" shall mean the date as of which the Transaction has been
consummated.
"Code" means the Internal Revenue Code of 1986, as amended.
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
"Investor" has the meaning set forth in the Preamble.
 
 

--------------------------------------------------------------------------------

 
"Lock-up Period" means the period commencing on the Closing Date to and
including the date that is twelve (12) months following the Closing Date.
"Paying Agent Agreement" means the Paying Agent Agreement entered into among the
Investor, the Company and the Paying Agent in connection with the Stock Purchase
Agreement.
"Permitted Transfer" has the meaning set forth in Section 3(a).
"Person" means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.
"SEC" means the U.S. Securities Exchange Commission, or any successor entity
thereto.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
"Shares" has the meaning set forth in the Recitals, provided, however, that for
the avoidance of doubt Shares shall not include shares of the Company's common
stock acquired by the Investor in the open market or in any other private
placement transaction occurring after the Closing Date.
"Transfer" means, with respect to the Shares, the offer for sale, sale, sale of
any option or contract to purchase, purchase of any option or contract to sell,
grant of any option, right or warrant to purchase, or other transfer or
disposition or encumbrance (or any transaction or device that is designed to or
could be expected to result in the transfer or the disposition by any Person at
any time in the future), whether directly or indirectly, of such Shares, and
shall include the entering into of any swap, hedge or other derivatives
transaction or other transaction that transfers to another, in whole or in part,
any rights, economic benefits or consequences, or risks of ownership, including
by way of settlement by delivery of such Shares or other securities in cash or
otherwise or transferring, by gift or otherwise, any of the Shares to owners of
the Investor; provided, however, that Transfer shall not include (a) any
transfer to an Affiliate of the Investor; provided, that such transferee
executes and delivers to the Company a joinder agreement in the form and
substance attached as Exhibit A hereto, to evidence such transferee's agreement
to be bound by, and to comply with, this Agreement, or (b) any pledge of, or the
granting of any lien or encumbrance on the Shares, it being understood that the
Investor shall be permitted to use all or any portion of the Shares to secure
the Investor's payment and performance of any of its obligations to a third
party; provided, further, however, that (i) such third party must acknowledge in
writing to the Company that it takes such lien or encumbrance subject to all
restrictions in this Agreement and, for as long as the Investor is subject to
the restrictions imposed on the sale of any of the Shares by an Affiliate of the
Company, to the applicable U.S. securities law obligations regarding any sale of
the Shares pledged, and (ii) the right to pledge the Shares or otherwise create
a lien or encumbrance applies to the Investor and not to any Affiliate of the
Investor to whom Shares may be transferred under clause (a) of this definition.
 
2

--------------------------------------------------------------------------------

 

(b) Interpretation. Unless otherwise noted:

(i) All references to laws, rules, regulations and forms in this Agreement shall
be deemed to be references to such laws, rules, regulations and forms, as
amended from time to time or, to the extent replaced, the comparable successor
thereto in effect at the time;

(ii) All references to agencies, self-regulatory organizations or governmental
entities in this Agreement shall be deemed to be references to the comparable
successor thereto;

(iii) All references to agreements and other contractual instruments shall be
deemed to be references to such agreements or other instruments as they may be
amended from time to time;

(iv) Whenever the words "include," "includes," or "including" are used in this
Agreement, they shall be deemed to be followed by the words "without
limitation;" and

(v) All references to the Shares shall be deemed to mean the number of Shares
issued to the Investor in connection with the consummation of the Stock Purchase
Agreement, adjusted in each case for any stock split, stock dividend,
recapitalization, reorganization or similar event that occurs after the date of
this Agreement.

2. Transfers. During the Lock-up Period, Transfers of the Shares shall not be
permitted except: (i) as approved by the Board of Directors, or (ii) as set
forth in Section 3:

(a) The Investor agrees not to Transfer any portion of the Shares during the
Lock-up Period; and

(b) Notwithstanding the foregoing, the provisions of this Agreement shall have
no effect on the obligations of the Investor under the Paying Agent Agreement,
and the impact of the Paying Agent Agreement shall control with respect to any
Shares covered by the Paying Agent Agreement.

3. Permitted Transfers; No Effect of Transfers.

(a) The Investor shall be entitled to Transfer the Shares: (i) to the equity
holders of the Investor upon a dissolution of the Investor, or other transaction
involving a reorganization of the Investor; provided, however, that the
Company's consent is required prior to any such Transfer, which consent shall
not be unreasonably withheld, (ii) to any trust, partnership, limited liability
company, or other legal entity commonly used for estate planning purposes which
is established for the direct or indirect benefit of the Investor or an
immediate family member of the Investor, provided that any such transfer shall
not involve a disposition for value, (iii) as a gift to a charitable trust, fund
or foundation; provided, that no consideration is received by Investor, or (iv)
to an Affiliate of the Investor (each, a "Permitted Transfer"). An "immediate
family member" shall include any relationship by blood, marriage or adoption,
not more remote than first cousin.

 
3

--------------------------------------------------------------------------------

 

(b) No Transfer shall be deemed a Permitted Transfer hereunder unless and until
at the time of such Transfer, such transferee (or, in the case of a Permitted
Transfer described in clause (ii), (iii) or (iv) above, as applicable, the
trustee, general partner, manager, or other administrator of such transferee)
executes and delivers to the Company a joinder agreement in form and substance
attached as Exhibit A hereto, to evidence such transferee's agreement to be
bound by, and to comply with, this Agreement.

(c) No Transfer of any Shares in violation of any provision of this Agreement
will be effective to pass any title to, or create any interest in favor of, any
Person. If Investor intentionally and knowingly attempts to so effect a Transfer
in violation of this Agreement, Investor will be deemed to have committed a
material breach of its obligations to the Company hereunder.

4. Restrictive Legend; Stop Transfer Instruction.

(a) Certificates representing the Shares issued on or after the Closing Date
must bear the following legend:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK- UP
AGREEMENT BETWEEN THE OWNER OF SUCH SECURITIES AND VENAXIS, INC. THAT MATERIALLY
RESTRICTS THE TRANSFERABILITY OF THE SECURITIES. BY ACCEPTING ANY INTEREST IN
SUCH SECURITIES, THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO
AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID AGREEMENT. A COPY OF THE
AGREEMENT IS ON FILE WITH THE SECRETARY OF VENAXIS, INC."

(b) In order to ensure compliance with the provisions contained herein, the
Investor agrees that the Company may issue appropriate "stop transfer"
certificates or instructions with the Company's transfer agent and registrar
against the transfer of the Investor's Shares, or otherwise make adequate
provision to restrict the transferability of the Shares, in the event of a
transfer other than in compliance with the provisions of this Agreement and that
it may make appropriate notations to the same effect in its records.

(c) The Company shall, as promptly as practicable after receipt of the
certificates representing the Shares from the Investor, cause the legend set
forth in Section 4(a) to be removed from the certificates representing Shares,
and shall immediately revoke the "stop transfer" instructions described in
Section 4(b) with respect to Shares, as and when such Shares cease to be subject
to the limitations on Transfer imposed by this Agreement.

 
4

--------------------------------------------------------------------------------

 

5. Successors and Assigns; Third Party Beneficiaries. The Investor understands
that this Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties hereto as provided herein. No
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement. This Agreement shall not be
assigned by the Company except as provided herein. The Company shall cause any
successor or assign (whether by merger, consolidation, sale of assets,
recapitalization, reorganization or otherwise) to assume this Agreement as a
condition to any such transaction.

6. Termination. This Agreement shall automatically terminate and be of no
further force or effect upon the first Business Day following the expiration of
the Lock-up Period; except that Section 3(b), 4(c) and Sections 5 through 20 of
this Agreement shall survive termination under this Section 6.

7. Remedies. The Investor and the Company, in addition to being entitled to
exercise all rights granted by law, shall be entitled to specific performance of
their rights under this Agreement. The Company and the Investor agree that
monetary damages would not be adequate compensation for any loss incurred by
reason of breach of the provisions of this Agreement and hereby agree to waive
in any action for specific performance the defense that a remedy at law would be
adequate or that there is need for a bond.

8. Notices. All notices, demands and other communications provide for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, facsimile, electronic
transmission, courier service or personal delivery:

(a) If to the Company:

Venaxis, Inc.
1585 S. Perry Street
Castle Rock, CO
Facsimile:
Attention: Stephen Lundy
Email: slundy@venaxis.com


With a copy to:


Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Facsimile: (215) 864-8999
Attention: Mary J. Mullany
Email: mullany@ballardspahr.com



(b) If to the Investor, at the address set forth on the signature page.

(c) If to any transferee, as set forth in the applicable joinder agreement.

 
 
5

--------------------------------------------------------------------------------

 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by international commercial courier service; five Business
Days after being deposited in the mail, postage prepaid, if mailed; and when
receipt is acknowledged, if faxed or electronically transmitted. Any party to be
given notice in accordance with this section may designate another address or
Person for receipt of notices hereunder.

9. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

10. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Colorado, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws. Each of the parties (a) irrevocably submits itself to the personal
jurisdiction of each state or federal court sitting in the State of Colorado, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated herein, (b) agrees that
every such suit, action or proceeding shall be brought, heard and determined
exclusively in the state or federal courts located in Douglas County, Colorado
(provided, however, that, in the event subject matter jurisdiction is
unavailable in or declined by such courts, then all such claims shall be
brought, heard and determined exclusively in any other state or federal court
sitting in the State of Colorado), (c) agrees that it shall not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
such court, (d) agrees not to bring any suit, action or proceeding arising out
of or relating to this Agreement or any of the transactions contemplated herein
in any other court, and (e) waives any defense of inconvenient forum to the
maintenance of any suit, action or proceeding so brought.

11. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

12. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

13. Rules of Construction. Unless the context otherwise requires, references to
sections or subsections refer to sections or subsections of this Agreement.
Terms defined in the singular have a comparable meaning when used in the plural,
and vice versa.

 
6

--------------------------------------------------------------------------------

 

14. Interpretation. The parties hereto acknowledge and agree that (a) each party
hereto and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision, (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement and (c) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto,
regardless of which party was generally responsible for the preparation of this
Agreement.

15. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.

16. Further Assurances. Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

17. Other Agreements. Nothing contained in this Agreement shall be deemed to be
a waiver of, or release from, any obligations any party hereto may have under,
or any restrictions on the transfer of securities of the Company imposed by any
other agreement.

18. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Facsimile or other
electronically scanned and transmitted signatures, including by email
attachment, shall be deemed originals for all purposes of this Agreement.

19. Amendments and Waivers. The terms of this Agreement may be amended and the
observance of any term hereof may be waived only by consent of the Company and
the Investor.

20. Stock Splits, Stock Dividends & Other Issuances. In the event of any
issuance of Company common stock hereafter to the Investor (including, without
limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization or the like) such shares shall become subject
to this Agreement and shall be endorsed with the legend set forth in Section 4
of this Agreement to the extent that such shares are then subject to the
restrictions on Transfer imposed by this Agreement.



 [Remainder of page intentionally left blank]
 
 


7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.


VENAXIS, INC.
By: 
Name: Jeffrey McGonegal
Title: Chief Financial Officer


[INVESTOR]
By: 
Name: 
Title: 
Address:____________________________
Email:______________________________




 
 
 
 
Signature Page of Lock Up Agreement


--------------------------------------------------------------------------------



Exhibit A


Form of Joinder Agreement


ACKNOWLEDGMENT AND AGREEMENT


Joinder to Lock-Up Agreement Relating to Venaxis, Inc. Common Stock


WHEREAS, the undersigned (the "Transferee") wishes to receive from the Investor
identified in the attached Lock-Up Agreement (the "Transferor") _____________
shares, no par value per share, of common stock (the "Common Stock") of Venaxis,
Inc., a Colorado corporation (the "Company");
WHEREAS, the Common Stock is subject to that certain Lock-Up Agreement, dated as
of September 12, 2016 and as further amended from time to time (the
"Agreement"), by and between the Company and Transferor. Capitalized terms used
herein and not otherwise defined are given the meaning assigned to such terms in
the Agreement;
WHEREAS, the Transferee has been given a copy of the Agreement and afforded
ample opportunity to read it, and the Transferee is thoroughly familiar with its
terms; and
WHEREAS, pursuant to the terms of the Agreement, the Transferor may not Transfer
all or any portion of the Transferor's Common Stock unless in compliance with
the Agreement and in accordance with Section 2 and Section 3 thereof. This
Acknowledgment and Agreement constitutes a joinder agreement as contemplated by
Section 3(a) of the Agreement.
NOW, THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and to induce the Transferor to transfer such Common Stock
to the Transferee and the Company to permit such transfer, the Transferee does
hereby acknowledge and agree that (i) the Transferee has been given a copy of
the Agreement and ample opportunity to read it, and is thoroughly familiar with
its terms, (ii) the shares of Common Stock are subject to the terms and
conditions set forth in the Agreement and (iii) the Transferee shall become a
party to the Agreement and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Agreement as though an original party
thereto.


[Remainder of page intentionally left blank.]
 




A-1

--------------------------------------------------------------------------------





Signed this ____ day of ____________, 20___.












TRANSFEREE


By: 
Name:
Title:



 
 
 
 
[Signature Page to Joinder Agreement]
 
 
 